REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art, when taken alone and/or in combination, does not teach or render obvious the claimed invention. Specifically, the prior art does not teach or suggest a decorative cover is disposed on the second support arm, the decorative cover and the rear end of the second support arm enclosing a third wiring space; a shielding part is formed on the third support arm, the shielding part and the rear end of the second support arm enclosing a fourth wiring space connected to the third wiring space; and a fifth wiring space connecting to the fourth wiring space is formed on the third support arm, in combination with all other limitations set forth in each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MINH Q. PHAN
Primary Examiner
Art Unit 2852

/MINH Q PHAN/Primary Examiner, Art Unit 2852